                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TRANSCO LINES, INC., and RIVERSIDE
TRANSPORT, INC.,

                Counter-Plaintiffs,

           v.
                                                  No. 19 CV 4307
CARRIERDIRECT, LLC,
                                                  Judge Manish S. Shah
                Counter-Defendant,
and

TOMMY BARNES,

                Third-Party Defendant.


                         MEMORANDUM OPINION AND ORDER

      Transco Lines, Inc., and Riverside Transport, Inc., hired CarrierDirect, LLC,

to advise and consult on changes to their freight brokerage business. CarrierDirect

alleges that Transco and Riverside breached a contract by failing to pay agreed-upon

commission payments. Transco and Riverside counterclaimed and added one of

CarrierDirect’s owners, Tommy Barnes, as a third-party defendant, accusing

CarrierDirect and Barnes of breach of contract and fraud. Transco and Riverside say

CarrierDirect and Barnes lied about the expertise and the services they would give

to Transco and Riverside. CarrierDirect moves to dismiss the fraud claim against it

and strike some allegations from the breach of contract counterclaim. Barnes moves

to dismiss both the breach of contract and fraud claims against him. The motions are

granted.
I.    Legal Standard

      A complaint must contain a short and plain statement that plausibly suggests

the violation of a legal right. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556–58 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009). When

evaluating the sufficiency of a complaint, I assume all the factual allegations are true

and draw all reasonable inferences in the plaintiff’s favor. Iqbal at 678–79. I disregard

legal conclusions and conclusory statements. Id. This standard also applies to

counterclaims. United Central Bank v. Davenport Estate LLC, 815 F.3d 315, 318 (7th

Cir. 2016). When evaluating a motion to dismiss, documents attached to the

complaint and counterclaim can be considered. See Williamson v. Curran, 714 F.3d

432, 436 (7th Cir. 2013) (citing Geinosky v. City of Chicago, 675 F.3d 743, 745 n.1 (7th

Cir. 2012)).

II.   Background

      CarrierDirect provided consulting services for the transportation and logistics

industry. [1-1] at 2. 1 Transco Lines and Riverside Transport were trucking companies

that operated a freight brokerage. [29] ¶ 6. In June 2016, the CEO of Transco spoke

with Tommy Barnes. Id. ¶ 7. Barnes was an owner and agent of CarrierDirect and

an industry expert with experience developing large brokerages. Id. ¶¶ 7–10. Barnes

recommended that Transco and Riverside hire CarrierDirect and indicated that he

would be personally involved in the planning, supervision, and assessment of the



1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are from the CM/ECF header placed at the top of documents. The facts in both counterclaims
are identical. See [29]; [30].

                                            2
brokerage transformation. Id. ¶¶ 11–13. In August 2016, the parties contracted for

CarrierDirect to provide a variety of consulting services, [1-1], to improve areas like

risk management, sales and revenue generation, carrier capacity, human capital, and

technology. Id.; [29] ¶ 7. The agreement made no reference to specific personnel and

contained a clause that the agreement constituted the parties’ “entire understanding

relating to the rendition of professional services.” [1-1] at 4.

         After signing the agreement, Transco and Riverside “never dealt with Barnes

again.” [29] ¶ 21. The trucking companies allege that unbeknownst to them, “Barnes

apparently had a non-compete provision that precluded him from performing any

work for Transco and Riverside.” Id. ¶ 18. Instead, CarrierDirect’s managing director,

who had signed the contract, led the project. Id. ¶ 20. The managing director had less

experience and expertise than Barnes. Id. 2 Nevertheless, under the terms of the

contract, Transco and Riverside continued to pay CarrierDirect a monthly retainer of

$35,000 from September 2016 to May 2017. [1-1] at 3; 29 ¶ 35. The payment terms

also required Transco and Riverside to pay monthly commissions to CarrierDirect.

[1-1] at 3.

         CarrierDirect filed this lawsuit, alleging Transco and Riverside owe the

monthly commission fees. [1]. In response, Transco and Riverside filed a breach of

contract counterclaim. [13]. Two months later, Transco and Riverside added new

allegations to their breach of contract counterclaim and a new counterclaim of

common law fraud concerning Barnes’s representations. [29]. Transco and Riverside


2   The managing director soon became the CEO of CarrierDirect. [29] ¶ 20.

                                              3
also filed a breach of contract and fraud claim against Barnes, a third-party

defendant to this suit. [30]. Counter-defendant CarrierDirect filed a motion to dismiss

the fraud claim and to strike the new allegations in the breach of contract

counterclaim. [31]. Third-party defendant Barnes filed a motion to dismiss to both

claims against him and a motion for sanctions against Transco and Riverside. [39].

III.   Analysis

       A.     Fraud

       Under Illinois law, the elements of common law fraud are: 1) a false statement

of material fact; 2) known or believed to be false by the person making it; 3) an intent

to induce the other party to act; 4) the other party’s reliance upon the truth of the

statement; and 5) damages resulting from the reliance. Connick v. Suzuki Motor Co.,

Ltd., 174 Ill.2d 482, 496 (Ill. 1996); see also Fifth Third Mortgage Company v.

Kaufman, 934 F.3d 585, 588 (7th Cir. 2019). But promises to perform future conduct,

even if made without the intent to perform, generally do not constitute fraud unless

“alleged to be the scheme employed to accomplish the fraud.” Henderson Square

Condominium Ass’n v. LAB Townhomes, LLC, 2015 IL 118139, ¶ 69 (Ill. 2015); see

also TMG Kreations, LLC v. Seltzer, 771 F.3d 1006, 1014 (7th Cir. 2014). 3

       The distinguishing features of a scheme “are not clear in Illinois case law, and

the exception, therefore, seems to engulf the general rule.” Gagnon v. Schickel, 2012



3 The rationale behind this rule is based on the “risk of turning every breach of contract suit
into a fraud suit, of circumventing the limitation that the doctrine of consideration is
supposed however ineptly to place on making all promises legally enforceable, and of
thwarting the rule that denies the award of punitive damages for breach of contract.” Desnick
v. American Broadcasting Companies, Inc., 44 F.3d 1345, 1354 (7th Cir. 1995).

                                              4
IL App (1st) 120645, ¶ 33 (quoting General Electric Credit Auto Lease, Inc. v.

Jankuski, 177 Ill.App.3d 380, 384 (1st Dist. 1988)); see also Desnick v. American

Broadcasting Companies, Inc., 44 F.3d 1345, 1354 (7th Cir. 1995). But generally, a

scheme exists when “the misrepresentation is embedded in a larger pattern of

deception or the deceit is particularly egregious.” JPMorgan Chase Bank, N.A. v. Asia

Pulp & Paper Co., Ltd., 707 F.3d 853, 865 (7th Cir. 2013) (citing Desnick, 44 F.3d at

1354). Against both CarrierDirect and Barnes, Transco and Riverside allege that the

false statement was Barnes’s promise, in his capacity as an agent of CarrierDirect,

“that he would directly and continuously be involved in the transformation” of the

brokerage. [29] ¶ 29; [30] ¶ 30. This statement, which was supported by Barnes’s

representations about his qualifications, is a straightforward promise of future

performance in a single transaction between two companies. See also JPMorgan

Chase Bank, N.A., 707 F.3d at 865 (counterclaim-plaintiff alleged a “garden-variety

promissory fraud.”). Transco and Riverside present no allegations of nefariousness or

a larger plot, like repeated statements made over time to multiple victims. See e.g.

HPI Health Care Services, Inc. v. Mt. Vernon Hospital, Inc., 131 Ill.2d 145, 168–70

(Ill. 1989); Steinberg v. Chicago Medical School, 69 Ill.2d 320, 333–334 (Ill. 1977);

Vance Pearson, Inc. v. Alexander, 86 Ill.App.3d 1105 (4th Dist. 1980). 4

      There are more problems with the fraud claims. They must be pled with

particularity. Fed. R. Civ. P. 9(b). This “rule requires the [claimant] to conduct a




4While a “great many promises belong to the realm of puffery,” Desnick, Inc., 44 F.3d at
1354—which explains the rationale behind Illinois’s restrictive approach to promissory
                                           5
precomplaint investigation in sufficient depth to assure that the charge of fraud is

responsible and supported, rather than defamatory and extortionate.” Camasta v.

Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 738 (7th Cir. 2014) (internal citation

omitted).   Claimants     must    typically       allege   the   person   who   made   the

misrepresentation, the time, place, and content of the misrepresentation, and the

method by which it was communicated. Id. at 737 (internal citations and quotations

omitted). The precise level of specificity depends on the facts of the case. Id.

      Transco and Riverside allege some information about the who, what, where,

when, and how. The fraudulent misrepresentations were made in June 2016. [29]

¶¶ 29–32. Transco’s CEO spoke with Barnes. Id. ¶¶ 1–3, 6, 9. And the non-compete

agreement precluded Barnes from performing any work for them. [29] ¶¶ 18–19.

However, fraud cannot be based on “information and belief” statements, because such

a low standard would permit claims based on unverified information. U.S. ex rel.

Bogina v. Medline Industries, Inc., 809 F.3d 365, 370 (7th Cir. 2016). An exception

exists when the claimant cannot access the facts and provides the grounds for his

suspicions. Pirelli Armstrong Tire Corp. Retiree Medical Benefits Trust v. Walgreen

Co., 631 F.3d 436, 443 (7th Cir. 2011). Here, Transco and Riverside likely did not

have direct access to Barnes’s non-compete agreement. Nevertheless, they do not

allege any other facts that corroborate their suspicions. Their argument that Barnes

never worked on the project, [48] at 7–8, does not, standing alone, support the




fraud—I need not reach the question of puffery here. Puffery or not, Transco and Riverside
still fail to allege a scheme.

                                              6
existence of a non-compete agreement, and in turn, fails to allege with particularity

how Barnes’s representations were false or misleading when made.

      Transco and Riverside also fail to plead actual damages. See Swanson v.

Citibank, N.A., 614 F.3d 400, 406 (7th Cir. 2010). In both claims, Transco and

Riverside allege that they would not have signed the agreement if they had known

Barnes would not be involved, and that Barnes’s replacement did not have enough

experience, expertise, or capabilities. [29] ¶¶ 35–36. This resulted in damages in

excess of $75,000. Id. ¶ 37. Illinois permits diminution-in-value theories as a basis for

alleging damages in fraud claims. See Connick, 174 Ill.2d at 489–506; Miller v.

William Chevrolet/GEO, Inc., 326 Ill.App.3d 642, 653 (1st Dist. 2001) (evidence that

a car was previously owned by a rental company and opinion testimony about the

diminished value of rental cars generally was enough to deny summary judgment on

the issue of damages); White v. DaimlerChrysler Corp., 368 Ill.App.3d 278, 287 (1st

Dist. 2006) (alleging a defective auto-part, by itself, was insufficient to allege

diminished value). Here, Transco and Riverside fail to allege how Barnes’s alleged

skills and expertise affected the price of CarrierDirect’s services, or that

CarrierDirect charged less for the managing director’s leadership, or that there was

a less expensive alternative. The contract was for CarrierDirect’s services, not

Barnes’s. [1-1]. The allegations do not permit a reasonable inference of damages, and

fail to meet the particularity requirement of Rule 9(b).

      The last, and perhaps most consequential, problem with the fraud claims is

that they have been waived. Illinois law requires reasonable mitigation upon the



                                           7
discovery of fraud in order to pursue a legal claim. See Straits Financial LLC v. Ten

Sleep Cattle Company, 900 F.3d 359, 371–72 (7th Cir. 2018); Havoco of America, Ltd.

v. Hilco, Inc., 731 F.2d 1282, 1287–88 (7th Cir. 1984) (“a party who affirms the

contract after learning of the fraud may be said not to have relied on the fraudulent

misrepresentation and thus an essential element of fraud (reliance) is lacking”);

Kaiser v. Olson, 105 Ill.App.3d 1008, 1014 (1st Dist. 1981) (the waiver doctrine applies

to both actions for damages and rescission). Waiver is ultimately determined by a

party’s conduct and turns on the facts of the case. Havoco, 731 F.2d at 1293. If a

claimant learns of fraud but acts inconsistently with an intention to sue, he waives

his claim. See e.g. Kaiser, 105 Ill.App.3d at 1014.

      Transco and Riverside allege they never dealt with Barnes after signing the

agreement. [29] ¶ 21. Yet, despite this knowledge, Transco and Riverside paid

CarrierDirect all nine monthly retainer payments of $35,000. [1-1] at 3; 29 ¶ 35.

Assuming these allegations are true, Transco and Riverside had an early opportunity

to rescind the contract but continued to abide by it. They do not allege it was

economically more reasonable to pay the monthly retainers. Nor do they allege any

other mitigation. In fact, Transco and Riverside’s decision to pay the monthly retainer

but not the commissions suggests that they received some benefit from

CarrierDirect’s services, despite Barnes’s absence. Transco and Riverside’s actions—

in light of their knowledge about Barnes’s involvement—are inconsistent with an

intention to sue and inconsistent with any plausible reliance on the alleged

misrepresentation that Barnes would be the expert consultant on the case. So



                                           8
although they filed their claims within the statute of limitations and within the

schedule for amendment of the pleadings, it was still too late—Transco and Riverside

had long ago disclaimed any reliance on Barnes’s alleged role in the consultancy.

Transco and Riverdale have pleaded themselves out of a fraud claim by alleging all

the facts demonstrating waiver.

      Ordinarily a first dismissal for failure to state a claim should be without

prejudice. Although it is conceivable that an amendment could cure the promissory-

fraud problem and the lack of particularity, no amendment could cure the waiver.

The fraud claims are dismissed with prejudice.

      B.     Breach of Contract

             1.     CarrierDirect’s Motion to Strike

      While motions to strike are generally disfavored, courts may strike redundant

or immaterial matter. Fed. R. Civ. P. 12(f); Royce v. Michael R. Needle P.C., 950 F.3d

939, 952 (7th Cir. 2020); Heller Financial, Inc. v. Midwhey Powder Co., Inc., 883 F.2d

1286, 1294 (7th Cir. 1989) (When “motions to strike remove unnecessary clutter from

the case, they serve to expedite, not delay.”). Under Illinois law, extrinsic evidence

may not be considered in a breach of contract claim if a contract is facially

unambiguous and contains an integration clause. TAS Distrib. Co., Inc. v. Cummins

Engine Co., Inc., 491 F.3d 625, 636 (7th Cir.2007) (quoting Air Safety, Inc. v. Teachers

Realty Corp., 706 N.E.2d 882, 885 (Ill. 1999)). Here, the written agreement contained

an integration clause, [1-1], meaning evidence pre-dating the agreement cannot be

considered. Paragraphs 7–13, 18–19, and 25(a)(b) are stricken, along with any parts



                                           9
in paragraphs 14, 17, 20–21 that incorporate pre-agreement evidence. These

paragraphs are irrelevant to a breach of contract claim. 5

              2.      Barnes’s Motion for Sanctions

       Instead of responding to Barnes’s arguments about the breach of contract

claim, Transco and Riverside volunteer to dismiss the claim without prejudice. [48]

at 4, n.1. “Longstanding under our case law is the rule that a person waives an

argument by failing to make it before the district court.” Alioto v. Town of Lisbon, 651

F.3d 715, 721 (7th Cir. 2011). Transco and Riverside also do not explain why any

dismissal should be without prejudice. See id. Their breach of contract claim against

Barnes is dismissed with prejudice—Barnes was not a party to the contract and so

Transco and Riverside cannot plausibly allege the existence of a contract between

them and Barnes.

       Barnes moves for sanctions under Rule 11, specifically for the fees and costs of

preparing his reply. [51]. As a nonparty to the contract, Barnes argues that the breach

of contract claim against him is frivolous, and that the fraud claim is an attack on his

reputation. [40] at 2, 11. Rule 11 permits sanctions when attorneys fail to conduct

reasonable inquiries into the law and facts of their case and present motions before

the court for an “improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation.” Fed. R. Civ. P. 11(b); see also Royce v.

Michael R. Needle P.C., 950 F.3d 939, 958 (7th Cir. 2020). Nevertheless, this “rule is



5CarrierDirect raised the integration clause in support of its motion to strike, not as a reason
to dismiss the fraud claims. Transco and Riverside offer no arguments justifying the
allegations of pre-contract conduct in the absence of a viable fraud claim, so they are stricken.

                                               10
not intended to chill an attorney’s enthusiasm or creativity in pursuing factual or

legal theories.” Kraemer v. Grant County, 892 F.2d 686, 690 (7th Cir. 1990) (citing

Advisory Committee Notes to 1983 Amendment to Fed. R. Civ. P. 11).

      Transco and Riverside previewed their new allegations and arguments before

the court, and I granted their motion for leave to amend. [28]. The subsequent motion

filed against Barnes, [30], was virtually identical to the one filed against

CarrierDirect, [29], suggesting there was no material difference between the two

motions, even though Barnes was a third-party. While pursuing a fraud claim was

within the bounds of advocacy, pursuing a breach of contract claim against Barnes

was not. See Northbound Group, Inc. v. Norvax, Inc., 795 F.3d 647, 650 (7th Cir. 2015)

(“It goes without saying that a contract cannot bind a nonparty.”) (citing EEOC v.

Waffle House, Inc., 534 U.S. 279, 294 (2002)); see also Royce, 950 F.3d at 945 (noting

that the district court found the arguments “not merely wrong but frivolous,

disregarding what anyone having taken a first-year contracts class could identify as

the pivotal legal issues” and “utterly devoid of merit.”). Perhaps recognizing its

frivolousness, Transco and Riverside volunteered to dismiss the claim. [48] at 4, n.1.

      Nonetheless, I deny Barnes’s motion for fees and costs, because those were

largely incurred in relation to the fraud claim. However, I warn Transco, Riverside,

and their counsel that their tactics to date, including their unresponsiveness in

discovery, are laying the foundation for a pattern of harassment, delay, and

unnecessary litigation costs. If such practices continue, Transco and Riverside (and




                                         11
their counsel, see 28 U.S.C. § 1927) may face far greater sanctions than the fees and

costs for preparing Barnes’s reply.

IV.   Conclusion

      CarrierDirect’s motion to dismiss and strike, [31], is granted. Tommy Barnes’s

motion to dismiss, [39], is granted while his motion for sanctions, id., is denied. The

clerk shall terminate Barnes as a party to the case.



ENTER:


Date: March 30, 2020
                                        Manish S. Shah
                                        U.S. District Judge




                                          12
